        Case 1:20-cv-03460-KBJ Document 88-39 Filed 09/17/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 CARTER PAGE,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )         Civil Action No. 1:20-cv-3460
                                                  )
 JAMES COMEY, et al.,                             )
                                                  )
       Defendants.                                )
                                                  )

        GOVERNMENT DEFENDANTS’ STATEMENT OF MATERIAL FACTS

       Pursuant to Local Civil Rule 7(h)(1), Defendants the United States of America, the

Department of Justice (“DOJ”) and the Federal Bureau of Investigation (“FBI”) (“Government

Defendants”) submit this statement of facts as to which there is no genuine issue, in support of

the Government Defendants’ alternative Motion for Partial Summary Judgment.

       1.      On December 9, 2019, the DOJ Office of the Inspector General (“OIG”) issued a

report entitled “Review of Four FISA Applications and Other Aspects of the FBI’s Crossfire

Hurricane Investigation,” https://www.oversight.gov/sites/default/files/oig-reports/o20012.pdf

(“OIG Report”). See Gov’t Defs’ Ex. DD, Declaration of Jonathan M Malis (“Malis Decl.”) ¶ 3.

       2.      Because the subject matter of this review necessitated an examination of highly

classified information, the Report was drafted on a classified system, underwent final

classification review just prior to its issuance, and was released publicly with some redactions.

Id.

       3.      Plaintiff requested access to the draft of the OIG Report prior to its completion.

OIG did not grant access to the draft report. Id. ¶¶ 4-7.
        Case 1:20-cv-03460-KBJ Document 88-39 Filed 09/17/21 Page 2 of 3




        4.      Since the public issuance of the Report on December 9, 2019, Mr. Page has not

contacted the OIG to identify any inaccuracies in the Report, to request any corrections be made

to the Report, or to otherwise make a Privacy Act request for access or amendment with respect

to the final Report. Id. ¶ 8.

        5.      OIG reasonably determined that draft versions of the OIG Report are not within a

system of records. Draft versions of the Report are saved by working title of the Report in the

OIG’s classified electronic records. The OIG’s Oversight and Review Division (O&R), which

conducted the review that led to the issuance of the Report, generally does not index its

investigative records relating to reviews or retrieve them by use of a personal identifier. Rather,

O&R would access such records by reference to the title of the report or OIG investigation file

number. Id. ¶ 9.

        6.      OIG reasonably determined that the final OIG Report is not within a system of

records. The final Report is accessible on the public OIG website and filed in O&R’s

electronic files. As accessible on the website or in O&R’s files, the Report is indexed by the title

and number of the Report, not Mr. Page’s personal identifier. While one could conceivably run a

text search for Mr. Page’s name, that is not how the agency accesses or retrieves the Report. Id.

¶ 10.

        7.      OIG reasonably determined that the draft versions of the Report, if contained in a

system of records, would be subject to the AG exemption for OIG investigative files because it

contains classified, deliberative and investigative information, and because a final version is now

available to the public. Id. ¶ 11.




                                                 2
       Case 1:20-cv-03460-KBJ Document 88-39 Filed 09/17/21 Page 3 of 3




Date: September 17, 2021

                                          Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          ALEXANDER K. HAAS
                                          Director, Federal Programs Branch

                                          ANTHONY J. COPPOLINO
                                          Deputy Director, Federal Programs Branch

                                          MARCIA BERMAN
                                          Assistant Director, Federal Programs Branch

                                          AMY E. POWELL
                                          Trial Attorney, Federal Programs Branch

                                          Attorneys for Defendants Department of
                                          Justice and Federal Bureau of Investigation

                                          DANIEL P. CHUNG
                                          CATE E. CARDINALE
                                          Trial Attorneys, Torts Branch

                                          Attorneys for the United States of America




                                      3
